Title: To Thomas Jefferson from Martin Dawson, 1 February 1821
From: Dawson, Martin
To: Jefferson, Thomas


Dear Sir
Milton
1st Feby 1821
Your Acceptance to Joseph Gilmores order in favour of John Rogers for ※ Seventy five Dollars due 5th Septr last belongs to me—below you have Sketch your Acceptances Now due VizJoseph Gilmore Order Accepted by you※$75—Interest on the same since 5th Sept last(4.m. 25 d)18476.84Edmund Meeks Order Accepted by you1835Interest on the same since 1 Jany last(1 m)918.44 $95.28payments of these claims when Convenient will Oblige—Yo. Ob. Hu. SerntMartin DawsonDJohn Rogers. payable Dec. 31. 2075Edmund Meeks payable Jan. 1. 2118.3593.35Int. Jan 1. to Mar. 10. 69. days1.07″on $75 fm 5th Sept}to 1st Jany 1821 is 3. m 25 dollomited—1.46Crs95.88—By Dft on Richmd
			 94.421.46Martin Dawson